DECISION
The application of the above-named defendant for a review of the sentence of 40 years for Murder, Second Degree imposed on September 23, 1966, was fully heard and after a careful consideration of the entire matter it is decided that:
No change will be made in the sentence heretofore imposed.
Mr. Leonard Haxby, Esq., appeared for the defendant and the main contention was that upon the jury trial of this matter the jury returned to court and had found the defendant guilty of second degree murder and fixed the sentence at ten years in the state prison without parole. The judge then had the jury retire and they then convicted the defendant of Second Degree Murder but left punishment to the court and the court fixed a term of 40 years which is well within the scope of the sentence for second degree murder which is not less than ten years. By sentencing to 40 years the trial judge apparently complied closely with what the jury had recommended, although no one can predict what the parole board will do, we do not feel that there is sufficient reason to justify any change in the sentence heretofore imposed.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Sid G. Stewart.